               Case 2:20-cv-00757-MJP Document 18 Filed 02/23/21 Page 1 of 3




 1
                                                             HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     SUSAN CUSTER, an individual,                       No. 2:20-cv-00757-MJP
11                          Plaintiff,                  ORDER EXTENDING DEADLINES
12           v.
                                                        Clerk’s Action Required
13   CHANDLER SMITH and “JANE DOE”
     SMITH, husband and wife and the marital
     community composed thereof, BNSF
14   RAILWAY COMPANY, a Delaware
     corporation licensed to do business in the State
15   of Washington, and JOHN DOE BUSINESS
     ENTITIES I-V; jointly and severally,
16
                            Defendants.
17

18          The Court, having reviewed the parties’ Joint Stipulated Motion to Extend Deadlines in

19   this matter, and finding good cause therefore, hereby continues the following deadlines:

20          (1)          Reports from expert witness under FRCP 26(a)(2) due April 15, 2021;

21          (2)          All motions related to discovery filed by and noted on the motion calendar on
                         the third Friday thereafter (see CR7(d)): April 19, 2021; and
22
            (3)          Discovery completed by May 17, 2021.
23

24
                                                                         GLP ATTORNEYS, P.S., INC.
                                                                          2601 Fourth Avenue, Floor 6
                                                                           Seattle, Washington 98121
      [ORDER] - 1                                                          Telephone (206) 448-1992
      [2:20-cv-00757]                                                      Facsimile (206) 448-4640
               Case 2:20-cv-00757-MJP Document 18 Filed 02/23/21 Page 2 of 3




 1               IT IS SO ORDERED this 23rd day of February, 2021.

 2



                                                            A
 3

 4
                                                            Marsha J. Pechman
 5                                                          United States District Judge
     Submitted by:
 6
     GLP Attorneys, P.S., INC
 7
     /s/Sarah Fleming
 8   Sarah Fleming, WSBA #43304
     2601 Fourth Avenue, Floor 6
 9   Seattle, WA 98121
     Tel. (206) 388-1375
10   Fax (206) 488-4640
     sfleming@glpattorneys.com
11   Counsel for Plaintiff
12   Montgomery Scarp & Chait PLLC
13   /s/ Michael Chait
     Michael Chait, WSBA # 48842
14   1218 Third Ave., Suite 2500
     Seattle, WA 98101
15   Tel. (206) 625-1801
     Fax (206) 625-1807
16   mike@montgomeryscarp.com
     Counsel for Defendant
17

18

19

20

21

22

23

24
                                                                     GLP ATTORNEYS, P.S., INC.
                                                                      2601 Fourth Avenue, Floor 6
                                                                       Seattle, Washington 98121
      [ORDER] - 2                                                      Telephone (206) 448-1992
      [2:20-cv-00757]                                                  Facsimile (206) 448-4640
               Case 2:20-cv-00757-MJP Document 18 Filed 02/23/21 Page 3 of 3




 1

 2

 3                                   CERTIFICATE OF SERVICE

 4    I am over the age of 18 and not a party to this action. I am the assistant to an attorney
      with GLP Attorneys, P.S., Inc., whose address is 2601 Fourth Avenue, Floor 6, Seattle,
 5    Washington, 98121. I hereby certify that a true and complete copy of this PROPOSED
      ORDER EXTENDING DEADLINES has been filed with the United States District
 6    Court via the ECF system, which gives automatic notification to the following interested
      parties:
 7
                        Michael Chait
 8                      Hayley Ventoza
                        Montgomery Scarp & Chait, PLLC
 9                      1218 3rd Avenue, Suite 2500
                        Seattle, WA 98101
10                      (206) 625-1801
                        mike@montgomeryscarp.com
11                      hayley@montgomeryscarp.com
                        laura@montgomeryscarp.com
12                      pam@montgomeryscarp.com
                        Attorneys for Defendant
13
           I declare under penalty under the laws of the United States of America and the State of
14   Washington that the foregoing information is true and correct.

15          DATED this 19th day of February, 2021, at Seattle, Washington.

16                                                /s/ Margaret Murphy
                                                  Margaret Murphy, Paralegal
17

18

19

20

21

22

23

24
                                                                         GLP ATTORNEYS, P.S., INC.
                                                                          2601 Fourth Avenue, Floor 6
                                                                           Seattle, Washington 98121
      [ORDER] - 3                                                          Telephone (206) 448-1992
      [2:20-cv-00757]                                                      Facsimile (206) 448-4640
